Order entered November 18, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00235-CV

               IN RE THE ESTATE OF BOBBIE WILLINGHAM

                    On Appeal from the Probate Court No. 3
                             Dallas County, Texas
                     Trial Court Cause No. PR 17-04085-3

                                     ORDER

      Before the Court is appellant’s unopposed motion to extend time to file his

reply brief.   We GRANT the motion and ORDER the reply brief received

November 13, 2020 filed as of the date of this order.


                                             /s/   KEN MOLBERG
                                                   JUSTICE